Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This communication is responsive to application filed on 6/30/2021 and approved Terminal Disclaimer on 12/16/2021.


Allowable Subject Matter
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because none of the prior art of
record teaches nor fairly suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests “ associate a set of one or more filtering criteria with a portion of a user interface provided by the application, apply the set of one or more filtering criteria to electronic messages stored in one or more logical containers to derive a set of one or more filtered electronic messages that satisfy the one or more filtering criteria; associate the set of filtered electronic messages with the portion of the user interface; in response to receipt of a communication indicating user invocation of the portion of the user interface, transmit a communication to cause the application to display a listing on an electronic display of the remote client computer, wherein the listing individually shows information pertaining to each of the electronic messages, respectively, in the set of filtered electronic messages; wherein the portion of the user interface comprises a label and the processor is further configured to identify which ones of received electronic messages to capture by the label by comparing attributes of the received electronic messages to the one or more filtering criteria.” These limitations, taken in context of the entire claims are allowable over prior art of record.
The closest prior art made of record which is considered pertinent to applicant's
disclosure.
Sutedja et al. U.S. Patent Pub. No. 2013/0029642, Method, System and apparatus for managing messages at Mobile Electronic Device.
Costea at al. U.S. Patent Pub. No. 2007/0143411, Graphical Interface for defining Mutually Exclusive destination.
Paas et al. U.S. Patent Pub. No. 2007/0271527, System and Method for Home Screeen Interface Integrating Application and System Status.
Lahdesmaki U.S. Patent Pub. No. 2004/0233238, User interface display for set-top box device.

Any comments considered necessary by applicant must be submitted no later that
the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".

examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter
for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2457